Citation Nr: 0215358	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to pain due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1983 to April 1984.  He also served on active 
duty with the United States Army National Guard from October 
1983 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for service connection for hypertension, 
including hypertension claimed as secondary to pain due to 
his service-connected orthopedic disabilities.

In correspondence received by VA in July 2001, the veteran 
indicated that he desired to be declared housebound due to 
his service-connected disabilities for purposes of 
entitlement to special monthly compensation.  He also claimed 
entitlement to earlier effective dates for the awards of 
service connection for cervical disc disease and lumbosacral 
degenerative disc disease.  In correspondence received by VA 
in June 2002, he indicated that he was claiming entitlement 
to service connection for a thoracic spine disability.  As 
these issues have not been adjudicated, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

The veteran's hypertension did not have its onset during 
active service nor is it proximately related to his service-
connected disabilities.


CONCLUSION OF LAW

Hypertension was not incurred, nor is it presumed to have 
been incurred in active service, and is not secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim for service connection for hypertension and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has also been provided with two VA examinations in May 2001 
and October 2001 which address the service connection claim 
on appeal and contain a nexus opinion with regard to the 
relationship between his hypertension and active service.  
(See Charles v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 
2002).)  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim at issue in this appeal.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records from his periods of 
active duty with the United States Army from October 1983 to 
April 1984, and with the United States Army National Guard 
from March 1986 to January 1993, show normal cardiovascular 
findings on clinical examination and chest X-ray throughout 
both periods of military service.  The service medical 
records contain no reports showing treatment for complaints 
relating the veteran's heart or his arteries or veins, or 
diagnoses of any cardiovascular disease including 
hypertension. 

Following the veteran's separation from active duty with the 
United States Army National Guard in January 1993, a private 
medical report from Suburban Medical Center dated in October 
1994 shows that he underwent a cardiology evaluation to 
investigate onset of atrial fibrillation symptoms.  The 
examining physician noted in the report that the veteran's 
medical history was negative for hypertension and his blood 
pressure at the time was 120/80.  EKG testing revealed normal 
findings.  The impression was paroxysmal atrial fibrillation 
of undetermined precipitating cause, probable lone atrial 
fibrillation, with no evidence of organic heart disease by 
history, physical examination or echocardiogram.

At the present time the veteran is service-connected for 
cervical disc disease with cervical radiculopathy at the C5-
C6 vertebrae (rated as 60 percent disabling), lumbosacral 
spine degenerative disc disease (rated as 40 percent 
disabling), muscle tension headaches (rated as 10 percent 
disabling) and depression secondary to cervical disc disease 
(rated as 70 percent disabling).  As of December 1998 he has 
been granted a total rating for individual unemployability 
due to his service-connected disabilities (TDIU).

A January 1999 VA outpatient report shows that the veteran 
was treated for complaints of chronic low back and cervical 
spine pain.  His blood pressure at the time was 140/104 and 
the report contained a notation that the increase in his 
blood pressure was possibly due to pain.

A September 1999 VA outpatient treatment report shows that 
the veteran had a blood pressure reading of 124/74.  
Cardiovascular examination revealed regular heart rate and 
rhythm.  In the physician's assessment was a notation 
indicating that the veteran's blood pressure depended upon 
his pain level due to chronic neck pain associated with a 
cervical spine disability. 

The report of a May 2001 VA examination for hypertension 
shows in pertinent part that a physician's assistant 
diagnosed with veteran with hypertension.  In her discussion, 
the physician's assistant presented the following commentary:

"It is unlikely that the veteran's pain from 
degenerative disc disease of the cervical and 
lumbosacral spine and chronic headaches caused 
his hypertension. . .  It is likely that the 
veteran could have transient episodes of elevated 
blood pressure from an acute exacerbation of his 
cervical spine, back or headache.  However, pain 
does not cause hypertension."

The physician assistant's diagnosis and opinion were cosigned 
by a medical doctor who concurred with her assessment. 

The report of a May 2001 VA examination for hypertension 
shows that the examining physician reviewed the veteran's 
claims file and acquainted himself with the veteran's medical 
history prior to conducting his clinical evaluation.  The 
examination report shows in pertinent part that the veteran 
was first diagnosed with hypertension in 1998 and contained 
the following commentary from the physician:

"With respect to the question as (to) the 
relationship of the (veteran's) degenerative disc 
disease of the cervical and lumbosacral spine and 
chronic headaches disability to hypertension, it 
is my opinion that the hypertension was not 
directly caused by his chronic musculoskeletal 
problems.  While it is acknowledged that blood 
pressure can go up during acute pain sustained 
hypertension requiring chronic medications, which 
this patient has required since 1998, was not 
primarily caused by his neck or back pain. . . 
(In light of recent clinical testing of the 
veteran's cardiovascular system) I would 
therefore conclude that his (hypertension) is 
mild at this point."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of elevated blood pressure 
readings in service will permit service connection for 
cardiovascular disease, including hypertension, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Service connection 
may also be granted for disability which is proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).

We note that the veteran's service medical records are 
completely devoid of any mention of diagnosis or treatment 
for hypertension or other chronic cardiovascular disease.  
Following his separation from his final period of active 
service in January 1993, a diagnosis hypertension was not 
objectively demonstrated until several years afterwards in 
1998.  The regulations provide for a presumption of service 
connection for hypertension which is manifested to a 
compensable degree within one year following the date of 
separation of service.  Therefore, in view of the foregoing 
we conclude that the evidence does not support the veteran's 
claim of entitlement to service connection for hypertension 
on a direct or presumptive basis.  (See 38 C.F.R. §§ 3.303, 
3.307, 3.309) 

The veteran contends that his hypertension is secondary to 
pain due to his service-connected disabilities of chronic 
headaches and disc disease of his cervical and lumbosacral 
spine.  In support of his assertion he cites to the 
outpatient treatment reports of January and September 1999 
which noted a possible correlation between the pain caused by 
his orthopedic disabilities and elevations in his blood 
pressure.  However, the VA examination reports of May and 
October 2001 both contain conclusive medical nexus opinions 
which eliminate the possibility of any etiological 
relationship between his service-connected orthopedic 
disabilities and headaches with hypertension.  The opinions 
indicated that pain associated with these disabilities could 
produce an acute elevation of the veteran's blood pressure 
but not a chronic and sustained elevation of blood pressure 
of the type associated with hypertensive cardiovascular 
disease.  Therefore, we conclude that the evidence does not 
support a finding of service connection for the veteran's 
hypertension based on a secondary relationship to his 
service-connected disabilities.  (See 38 C.F.R. § 3.310(a).)

We note that the veteran has presented an alternate 
contention that his service-connected disabilities aggravate 
his nonservice-connected hypertension such that he would be 
entitled to service connection for the amount of disability 
caused by hypertension over and above that which existed 
before the aggravation, pursuant to the United States Court 
of Appeals for Veterans Claims' (Court) extrapolative 
interpretation of regulation 38 C.F.R. § 3.310(a) in the case 
of Allen v. Brown, 7 Vet. App. 439 (1995).  However, in view 
of the facts of the present case we find that there is no 
basis to allow his claim under the Court's holding in Allen.  
The caselaw provides VA compensation for a level of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Aggravation is defined in the 
caselaw as being a permanent increase in severity of a 
disability above the natural progress of the disabling 
condition.  The medical opinions presented in the VA 
examination reports of May and October 2001 show that the 
elevations of the veteran's blood pressure due to pain are 
only transient events.  As such, the acute duration and 
transitory nature of these blood pressure elevations do not 
conform to the definition of aggravation as a permanent 
increase in the severity of the hypertension.  Therefore, we 
find that the evidence does not warrant a grant of VA 
compensation for hypertension on the basis of the Allen 
decision.

In view of the aforementioned discussion, we find that the 
evidence in this case is not approximately balanced with 
respect to the merits of the veterans' claim of entitlement 
to service connection for hypertension.  The benefit-of-the-
doubt doctrine does not apply and the claim is therefore 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for 
hypertension is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

